ORDER
The Disciplinary Review Board on October 23,1996, having filed with the Supreme Court its decision concluding that JOSEPH P. KERRIGAN of WESTMONT, who was admitted to the bar of this State in 1994 and who was thereafter temporarily suspended from practice on May 16,1995, and who remains suspended at this time, should be suspended from the practice of law for a period of eighteen months retroactive to May 16, 1995, on the basis of respondent’s plea of guilty to one count of mail fraud, in violation of 18 U.S.C.A § 1341, and good cause appearing;
It is ORDERED that JOSEPH P. KERRIGAN of WEST-MONT is hereby suspended from the practice of law for a period of eighteen months effective May 16,1995, and until further Order of the Court; and it is further
*558ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JOSEPH P. KERRIGAN be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that respondent reimburse the disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.